Citation Nr: 1825844	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-34 276A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Dallas, Texas


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Parke


INTRODUCTION

The Veteran had active duty from September 1982 to September 1985 and August 1986 to June 1996.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from an August 2014 decision by the Department of Veterans Affairs (VA) in Dallas, Texas.

In an October 2014 VA Form 9, Appeal to the Board, the Veteran requested a Board Videoconference hearing. However, the Veteran failed to appear for his hearing scheduled for April 2015 and has made no request to reschedule the hearing. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 
38 C.F.R. § 20.704(d), (e).


FINDING OF FACT

The Veteran's service-connected disabilities require use of a prosthetic or orthopedic appliance that wears or tears clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have been met. 
38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under VA laws and regulations, an annual clothing allowance as specified in 
38 U.S.C. § 1162 is payable when the Chief Medical Director or designee certifies that because of a service-connected disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of use of a physician prescribed medication for a skin condition which is due to a service-connected disability, there is irreparable damage to the veteran's outer garments. 38 C.F.R. § 3.810 (a)(2). The regulations further provide that the annual clothing allowance is payable in a lump sum where a VA examination or hospital or examination report discloses that (1) the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot or (2) where the Chief Medical Director or designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition which is due to the service-connected disability irreparable damage is done to the veteran's outer garments. 38 C.F.R. 
§ 3.810. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C. § 5107(b). 

The Veteran contends that his bilateral knee braces cause irreparable wear and tear to his outer garments. He asserts that he wears bilateral hinged knee braces daily. He was awarded an annual clothing allowance in 2012 and 2013. His left knee chondromalacia status post arthroscopy and right knee patellofemoral syndrome status post arthroscopy are each rated as 10 percent disabling. 

The Veteran filed his current claim for a clothing allowance in July 2014, stating that he was still using the large hinged metal knee braces. 

At an April 2013 VA examination, he was noted to wear wrap around Velcro hinged braces daily on both knees. 

In this case, the medical evidence of record demonstrates that the Veteran must wear knee braces on a daily basis due to his service-connected bilateral knee disabilities. Additionally, the Veteran has provided credible statements that his bilateral neoprene hinged knee braces have caused irreparable damage to his outer garments. As the evidence tends to show that the Veteran's knee braces cause damage to his pants, and there is no evidence to the contrary, the Board finds that there is an approximate balance of positive and negative evidence such that the issue is in equipoise. Resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a clothing allowance. 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an annual clothing allowance is granted.



____________________________________________
DELYVONNE M. WHITEHEAD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


